WIDENER, Circuit Judge
(concurring and dissenting):
I concur with the conclusions reached by the majority regarding the relief requested under the Freedom of Information Act. However, I respectfully dissent from the court’s determination that the ICC’s decision denying plaintiffs an opportunity for a further hearing was an abuse of discretion.
When Congress, in 1935, amended the Interstate Commerce Act by adding the Motor Carrier Act, Congress intended that the Commission be able “authoritatively to *361decide whether additional motor service would serve public convenience and necessity.” ICC v. Parker, 326 U.S. 60, 65, 65 S.Ct. 1490, 1493, 89 L.Ed. 2051, 2059 (1944).
The only question before this court is whether the Commission clearly abused its discretion in determining whether the applied-for motor service would serve public convenience and necessity. A reviewing court “cannot substitute its own view concerning what should be done ... for the Commission’s judgment upon matters committed to its determination, if that has support in the record and the applicable law.” United States v. Pierce Auto Freight Lines, Inc., 327 U.S. 515, 536, 66 S.Ct. 687, 698, 90 L.Ed. 821, 835 (1946).
The decision of whether to open a matter for rehearing is one within the discretion of the Commission. See, e. g., ICC v. Jersey City, 322 U.S. 503, 64 S.Ct. 1129, 88 L.Ed. 1420 (1944). The Commission determined that the seventeen affidavits presented in the first petition for rehearing and the forty-two Certificates of Support presented in the second petition for rehearing set forth no new material facts and therefore presented nothing which would warrant reconsideration or further hearing.
A comparison of the nine public witness statements presented at the hearing and the seventeen affidavits tendered for consideration indicates that substantially similar consumer complaints with existing shipper services were presented in both sets of statements. The forty-two Certificates of Support indicate only that the users were satisfied with the service rendered by plaintiffs under temporary authority, and demonstrated no inadequacy of the existing service.
Plaintiffs were aware of the possibility that the Commission might decide that Merit’s authority was dormant and that the temporary use of Merit’s authority was so dissimilar as to amount to a new service. Therefore, plaintiffs should have been prepared to demonstrate at that time that public need warranted the new service. They did not and cannot seek now to do in another hearing what they should have done originally.
In my opinion, the Commission acted within its discretion in denying both petitions for rehearing.